ORDER

PER CURIAM.
Keith Helms appeals his convictions for driving while his license was revoked and driving while intoxicated on the grounds that he was prejudiced because the court sent his driving record into the jury room during deliberations.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. The trial court’s decision to show the jury the driving record was not clearly against reason and did not result in an injustice to Helms. See State v. Wolfe, 13 S.W.3d 248, 257 (Mo. banc 2000). No jurisprudential purpose would be served by any further written opinion. The judgment is affirmed under Rule 30.25(b).